Citation Nr: 0314621	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  98-13 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for memory loss and 
fatigue, including entitlement as due to an undiagnosed 
illness.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1988, and from October 1990 to June 1991, with 
service in the Southwest Asia Theater of Operations from 
November 1990 to June 1991.  The veteran also served on 
active duty for training in the Army Reserves from January 
1993 to February 1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).  The veteran testified at a hearing before a Hearing 
Officer at the RO in February 1996.  The Board remanded the 
issues currently on appeal in May 2000 for additional 
development of the record.

In light of the evidence developed since the initial RO 
adjudication of the claim for service connection for PTSD, 
the Board has recharacterized the issue as shown on the title 
page of the Remand.


REMAND

In May 2000, the Board found the issue of entitlement to 
service connection for PTSD and for memory loss and fatigue, 
including entitlement as due to an undiagnosed illness well-
grounded and remanded those issues, directing the RO to 
conduct specific actions to develop evidence necessary to 
substantiate the claims. Review of the record indicates that 
the RO has not fully complied with the Board's directives and 
that there is further development and adjudication necessary.  
The Board finds that these claims must be remanded to the RO 
for full compliance with those directives and further actions 
as outlined below.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

In April 2003, the veteran reported that he was on active 
duty in the Reserves from January 7, 1999 to September 13, 
2002.  The veteran has also submitted a copy of a portion of 
a memorandum indicating that he was being referred for a 
mental health evaluation in September 2000 at the McWethy 
Troop Medical Clinic.  The September 2002 VA psychiatric 
examination report showed a diagnosis of anxiety disorder, 
NOS and it was indicated that he did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  In a January 2003 
addendum, the examiner indicated that the onset of the 
veteran's psychiatric disorder coincided with his subsequent 
Reserve service.  

The RO should verify all periods of active duty, active duty 
for training and inactive duty for training in the Army 
Reserves from the period discharge from active duty in 
February 1994.  The RO should also attempt to obtain all 
service medical records for the veteran from February 1994 to 
the present, that not have been previously obtained, to 
specifically include all records of psychiatric treatment.  
Thereafter, the veteran should be afforded another VA 
psychiatric examination for the purpose of clarifying the 
current diagnosis of any psychiatric disorder and the 
etiology of such disorder(s).  The RO should also 
readjudicate the claim for service connection for PTSD to 
include consideration of whether service connection is 
warranted for an acquired psychiatric disorder, to include 
anxiety disorder.

The Board finds that another examination is needed with 
regard to the claim pertaining to fatigue and memory loss 
because the etiology opinion requested in the Board's May 
2000 remand instructions was not included in the most recent 
examination.  The Board also notes that 38 C.F.R. § 3.317, 
pertaining to Gulf War Syndrome was amended, effective on 
June 10, 2003, and the RO must readjudicate the claim with 
consideration of the amended regulations. 

The representation of the veteran in the current appeal 
requires clarification.  The file contains an August 1997 
statement by a representative of the American Legion 
indicating that a VA Form 21-22, appointing the American 
Legion as the veteran's representative, was attached.  There 
is no such form in the claims file currently.  The Board 
notes that at the time the veteran testified at the RO in 
February 1996, he was represented by the Disabled American 
Veterans.  The RO should clarify whether the veteran is 
currently represented by the American Legion, or any other 
service organization, and if so, associate the appropriate 
documentation of that representation in the claims file.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should contact the appropriate 
service department and verify the type of 
service, such as active duty for 
training, or inactive duty training, 
performed by the veteran from February 
1994 to the present.  The type of service 
and dates of such service must be set out 
separately.  The veteran's personnel 
records should be requested for all 
periods of active duty, inactive duty 
training and active duty for training.

3.  The RO should obtain all service 
medical records pertaining to the veteran 
from February 1994 to the present and 
associate all records with the claims 
folder. 

4.  After the above-mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disorder.  The claims folder must be made 
available to, and reviewed by, the 
examining physician prior to the 
examination so that pertinent aspects of 
the veteran's medical history may be 
reviewed.  The examiner should 
specifically state whether he/she had the 
claims folder.  The examiner should set 
forth a diagnosis for any currently found 
psychiatric disorder(s) and the date or 
approximate time period of onset of such 
psychiatric disorder(s).  Because the 
veteran is claiming that he has PTSD, the 
examiner should elicit from the veteran 
the inservice stressors he experienced, 
if any.  If a PTSD diagnosis is 
warranted, the examiner should identify 
the in-service stressor, if any, 
considered sufficient to produce PTSD and 
whether there is a link between the 
veteran's current psychiatric 
symptomatology and the in-service 
stressor.

5.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of the claimed 
memory loss and fatigue.  The claims 
folder must be made available to, and 
reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner should set forth an opinion as 
to whether the veteran manifests signs 
and symptoms of an undiagnosed illness 
primarily manifested by memory loss 
and/or fatigue, or a medically 
unexplained chronic multisymptom illness, 
as a consequence of his service in the 
Persian Gulf War.  The examiner should 
also indicate if memory loss or fatigue 
is/are  attributable to a known diagnosis 
and, if so, whether it is at least as 
likely as not that this disorder is 
related to any period of active service.

6.  The RO should clarify whether the veteran 
is represented for purposes of this appeal 
and, if so, should obtain the appropriate 
documentation of that representation and 
associate it with the claims file.  

7.  Thereafter, the RO should readjudicate 
the claim of service connection for an 
acquired psychiatric disorder, to include 
PTSD and anxiety disorder and the claim of 
service connection for memory loss and 
fatigue, include entitlement as due to an 
undiagnosed illness, to include consideration 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
as amended.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




